It is my view that no equity jurisdiction is shown by the bill of complaint and that the court below was without power to enter an order except one dismissing the bill of complaint or one transferring the cause to the law side of the docket for disposition under issues in an ejectment proceeding.
As the issues could not be determined in a Chancery Court, it is not proper for us to express any views thereon in this *Page 178 
proceeding. What we might say could amount to no more than obiter dicta.
I, therefore, concur only in the judgment.